At a former day of the term the judgment herein was reversed and remanded. The State has filed motion for rehearing. The contention of the State is that the *Page 540 
orders from the minutes of the District Court copied in the transcript should not be considered but disregarded, and in lieu of them for our consideration sends a certified copy of some orders or statements on the court's docket, which are directly in conflict with the minutes of the court. The minutes of the trial court show that the motion for new trial was considered and overruled, and notice of appeal given. The clerk sends up a certificate showing that while the transcript is correct, and these records correctly transcribed, yet that, as a matter of fact, the judge's docket shows he struck out the motion for new trial on motion of the district attorney, and did not pass on it otherwise than to strike it out and refuse to pass on it. It seems to be unquestioned that the minutes of the court, shown in the transcript, are correctly transcribed, and are in direct conflict with the certificate now sent up taken of the recitations taken from the court's docket. The minutes of the court will control. The judge approved those minutes after they were regularly entered. The judge's minutes on his docket or memorandum made by him on his docket will not control the minutes of the court entered and approved. The minutes of the court can not be in this manner attacked or set aside.
The motion for rehearing, as presented, will, therefore, be overruled.
Overruled.